Citation Nr: 0307346	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter for 
additional development in January 2001.  The RO complied with 
the remand instructions and has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's degenerative disc disease of L4-L5 is 
manifested by pain, and no more than moderate limitation of 
motion and function. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of L4-L5 have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the April 1999 rating decision, July 1999 Statement 
of the Case, and September 1999, September 2002, and January 
2003 Supplemental Statements of the Case.  The veteran also 
was specifically advised of the VCAA in the Board's remand.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the Board 
remanded this matter to the RO for additional development to 
include requesting employment and vocational rehabilitation 
records, and scheduling the veteran for another VA 
examination.  In May 2001, the RO informed the veteran of the 
provisions of the VCAA, including the respective duties of 
the veteran and the VA, and specifically requested the 
information as instructed in the Board remand.  The veteran 
has not responded to this letter.

In addition, the RO scheduled the veteran for a VA medical 
examination in May 2002 and he failed to appear.  In 
September 2002, the veteran wrote that he had not received 
notice of the scheduled examination until the day following 
the appointment.  He stated that he was willing to report for 
another examination.  Consequently, the RO scheduled the 
veteran for another examination in December 2002.  The 
veteran again failed to appear for the examination and he has 
not contacted the RO since that time.  Therefore, the Board 
finds that the RO has made reasonable efforts to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA. 

The record shows that the RO granted service connection for 
degenerative disc disease of L4-L5 in an April 1999 rating 
decision and assigned a 20 percent evaluation effective from 
December 1998.  The veteran disagreed with this initial 
evaluation.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
Diagnostic Codes identify various disabilities.  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

At a February 1999 VA examination, the veteran reported that 
he had back pain every day, almost all day.  He had 
difficulty sleeping because of the pain.  He had flare-ups 
every two to three days and laid down for a few hours to 
alleviate the pain.  The flare-ups usually occurred after a 
long day of work.  Aggravating factors were climbing stairs, 
lifting more than 30 to 35 pounds, and walking more than one-
half of a mile.  The veteran used pain medication as needed, 
and did stretching exercises and used ice packs.  He also 
wore a back brace.  He had undergone a laminectomy the 
previous year.  He worked at an aircraft repair plant and 
attended college.

Upon examination, no postural abnormalities or fixed 
deformities were present.  The veteran accomplished 40 
degrees of rotation, 40 degrees of left bending, 32 degrees 
of right bending, 25 degrees of extension, and 82 degrees of 
flexion.  Neurological examination found good motor and 
sensory function.  Deep tendon reflexes were intact and 
equal.  The x-ray report showed mild narrowing of the 
lumbosacral disc space and was otherwise normal.  The veteran 
was diagnosed with degenerative disc disease specifically 
involving the L4-L5 disc with moderate functional loss of the 
lumbosacral spine, and status post L4-L5 laminectomy.  

Later in February 1999, the veteran presented at the VA after 
being involved in a physical altercation in which he was 
knocked down and thrown against a wall.  At that time, he had 
positive straight leg raises and was assessed with lumbar 
radiculopathy.  The x-ray report showed a normal lumbosacral 
spine.  A few days later, the veteran presented for physical 
therapy.  He reported that he had done relatively well 
following his back surgery until the recent physical 
altercation.  Prior to the recent injury, he had ridden a 
bicycle five miles two to three times per week and lifted 
weights.  He now reported increased pain in the low back and 
right lower extremity.  The pain was worse with standing and 
walking.  Minimal tenderness was present in the right 
lumbosacral area.  The veteran was instructed in exercise and 
heat therapy, and was issued a lumbosacral flexible brace.

In March 1999, the veteran reported sharp, constant low back 
and right lower extremity pain that was aggravated by 
movement.  He used medication and exercise therapy with some 
success.  Objectively, straight leg raising was positive on 
the right.  The veteran was assessed with history of L4-L5 
disc disease, post laminectomy, and pain and right 
radiculopathy secondary to recent trauma.  In September 1999, 
the veteran's friends and former wife wrote that they had 
observed the veteran's back pain and that he had difficulty 
performing activities of daily living.  

At his personal hearing before the RO in September 1999, the 
veteran testified that he used medication for his back pain 
on a daily basis.  He also did physical therapy exercises at 
home.  He wore a back brace but did not often use a cane.  He 
had not seen a physician at the VA because he did not want to 
wait for an appointment.  The veteran reported that he had 
constant low back pain and radiating pain down the right leg 
that he believed had worsened since his VA examination.  He 
had difficulty standing, walking, and sitting for extended 
periods of time.  The veteran worked at refurbishing aircraft 
components and also attended school.  He stated that 
concessions had been made at work by allowing him to sit on a 
chair or stool.  However, his employer would not provide a 
statement to that effect.  The veteran's mother testified 
that he could barely move after working all week, that he did 
not drive much, and that he was no longer active.  

The veteran's degenerative disc disease of L4-L5 has been 
assigned a 20 percent schedular disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under this Diagnostic Code, intervertebral disc syndrome is 
rated at 20 percent when it is moderate with recurring 
attacks.  For an increased evaluation to 40 percent, it must 
be severe, with recurring attacks, with intermittent relief.  
For a rating of 60 percent, which is the highest evaluation 
under this Diagnostic Code, the disability must be pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  When a 
veteran's disability is rated under Diagnostic Code 5293, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2002) should also be 
considered.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher evaluation.  The VA 
examination made no neurological findings, and subsequent VA 
clinical records noted only minimal neurological symptoms 
following an exacerbation of the veteran's condition due to a 
physical altercation.  The x-ray reports reveal no more than 
mild degenerative disc disease.  The Board is cognizant that 
the veteran's low back disability results in pain and 
limitation of function.  However, the Board finds, as did the 
VA examiner, that the veteran's overall disability picture 
most closely approximates moderate impairment.  The Board 
further observes that the veteran is employed full-time, 
attends school part-time, and manages his low back disability 
without the aid of medical treatment.  Therefore, an 
evaluation of no more than 20 percent is for assignment.  

During the course of this appeal, regulations amending 38 
C.F.R. § 4.71a, Diagnostic Code 5293 pertaining to the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 
22, 2000).  Under the amended schedular criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months, a 20 evaluation is warranted.

The Board finds that the application of these revised 
criteria would afford the veteran no higher evaluation.  
Although the veteran apparently needs to rest more often and 
is less active than in the past, there is no evidence that he 
suffers from incapacitating episodes.  As discussed above, 
the veteran apparently maintains a busy schedule of work and 
school.

In the alternative, the veteran's degenerative disc disease 
of L4-L5 could be rated as traumatic arthritis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Under this 
Diagnostic Code, traumatic arthritis is to be rated as 
degenerative arthritis.  Degenerative arthritis, in turn, is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Limitation 
of motion of the lumbar spine is evaluated under Diagnostic 
Code 5292.  Moderate limitation of motion of the lumbar spine 
warrants assignment of a 20 percent evaluation, and a 40 
percent evaluation is contemplated for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  The evidence of record shows no more than 
moderate limitation of motion.  Therefore, the application of 
Diagnostic Code 5292 does not afford the veteran a higher 
evaluation.  

Finally, the Board has considered the application of 38 
C.F.R. §§ 4.40, 4.45 (2002).  However, the Board can identify 
no functional loss, such as weakness, fatigability, or 
incoordination that is due to the veteran's low back 
disability.  The pain and limitation of movement have been 
reflected in the schedular rating.  As the Board can identify 
no basis to assign a higher evaluation, the appeal is denied.  
The veteran is informed that he may reopen his claim at any 
time by appearing for a VA examination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.

In this regard, the Board finds that there has been no 
showing by the veteran that his low back disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease of L4-L5 is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

